Citation Nr: 1028464	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-26 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a temporary total evaluation due to arthroscopic 
surgery on June 13, 2003 for service-connected chondromalacia of 
the right knee, requiring convalescence pursuant to 38 C.F.R. 
§ 4.30.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1992 to July 1995. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 decision of the St. Petersburg, Florida, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The Veteran's June 2003 arthroscopic surgery did not necessitate 
at least one month of convalescence or immobilization by cast, or 
cause severe postoperative residuals.  


CONCLUSION OF LAW

The criteria for a temporary total convalescent rating under 38 
C.F.R. § 4.30 for the June 2003 surgery have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.30 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate the 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  38 C.F.R. 
§ 3.159(b) (2009).  The requirements apply to all five elements 
of a service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
the VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2005 letter issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and evidence is needed to substantiate his claim 
for a temporary total evaluation, as well as what information and 
evidence must be submitted by the Veteran and what information 
and evidence will be obtained by VA.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and examination reports, 
and private treatment records.

As discussed above, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process by providing evidence and argument.  Thus, he was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Moreover, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim, any question as to an appropriate evaluation 
or effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notices is not shown to 
have any effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A temporary total disability evaluation (100 percent) will be 
assigned without regard to other provisions of the rating 
schedule when it is established by report at hospital discharge 
(regular discharge or release to non-bed care) or outpatient 
release that entitlement is warranted.  Specifically, a temporary 
total evaluation will be assigned under this section if treatment 
of a service-connected disability resulted in:  (1) surgery 
necessitating at least one month of convalescence; (2) surgery 
with severe postoperative residuals such as incompletely healed 
surgical wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a body 
cast, or the necessity for house confinement, or the necessity 
for continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or (3) immobilization by cast, without 
surgery, of one major joint or more.  See 38 C.F.R. § 4.30.

Historically, service connection for chondromalacia of the right 
knee was granted by a December 1995 rating decision.  

On June 13, 2003, the Veteran had an arthroscopic examination of 
the right knee performed.  The preoperative diagnosis was 
internal derangement right knee, and the postoperative diagnosis 
was Grade 2 chondromalacia patella.  The operative report makes 
no mention of any convalescence, severe postoperative residuals, 
or immobilization by cast.  

The Veteran was afforded a VA joints examination in December 
2003, which included examination of his right knee.  The 
corresponding report does not mention any convalescence, severe 
postoperative residuals, or immobilization by cast as a result of 
the June 2003 surgery.  

June and July 2003 certificates from the Veteran's attending 
physician indicate that he was released to work on July 7, 2003 
with no restrictions.  A later certificate noted that the Veteran 
was limited to working 40 hours a week and was not allowed to do 
overtime.  

The Veteran does not contend and the medical evidence does not 
suggest that the Veteran had any postoperative residuals or 
immobilization by cast as a result of his June 2003 surgery.  
Instead, the Veteran contends that he was off of work "for 
nearly a month."  See Notice of Disagreement received July 18, 
2005.  However, the Veteran's own statement suggests that he was 
not convalescing for a month, but sometime shorter than a month.  
Likewise, convalescence of 30 days or more is not shown by the 
medical evidence.  The private medical records show that the 
Veteran was allowed to return to work on July 7, 2003, less than 
30 days after his June 13, 2003 surgery.  Accordingly, the Board 
finds that the preponderance of the evidence is against the claim 
for a temporary total evaluation due to surgery on June 13, 2003 
for service-connected chondromalacia of the right knee.

In reaching the conclusion above, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).

ORDER

Entitlement to a temporary total evaluation due to arthroscopic 
surgery on June 13, 2003 for service-connected chondromalacia of 
the right knee, requiring convalescence pursuant to 38 C.F.R. 
§ 4.30, is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


